Citation Nr: 0424515	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  04-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ankle 
disability.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a total left knee replacement.

3.  Entitlement to a rating in excess of 20 percent for 
osteochondritis dissecans with osteoarthritis changes of the 
right knee.

4.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right hip.

5.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left hip.

6.  Entitlement to service connection for lumbosacral strain 
with upward pelvic tilt and lumbar scoliosis, including as 
due to a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1949 to 
September 1952.

The claim concerning a bilateral ankle disability comes to 
the Board of Veterans' Appeals (Board) on appeal from a May 
2001 rating decision (with which the veteran filed a notice 
of disagreement in May 2001).  The remaining claims on appeal 
arise from a March 2003 rating decision (with which the 
veteran filed a notice of disagreement in April 2003).  A 
statement of the case concerning all the claims was issued in 
December 2003 and the veteran perfected his appeal in 
December 2003.  

In the decision below, the Board reopens the claim for 
service connection for a bilateral ankle disability.  The 
claims for service connection for a bilateral ankle 
disability (on the merits) and for increased ratings for 
bilateral knee and bilateral hip disabilities are all 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In April 2004, a hearing was held in Buffalo, New York, 
before the undersigned veterans law judge, who is rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to  38 U.S.C.A. § 7107(c) (West 2002). 

On a December 2003 Form 9, the veteran raised claims for 
service connection for bilateral toe, shoulder, wrist, hand 
and finger disabilities, including as secondary to his 
service-connected right knee disability.  The veteran also 
raised a claim for a total rating based on individual 
unemployability.  These matters have not been developed or 
certified for appeal, and are not inextricably intertwined 
with the issues now before the Board.  Therefore, they are 
referred to the RO for appropriate action.   
 
FINDINGS OF FACT

1.  By a June 1998 rating decision, the RO denied service 
connection for a bilateral ankle disability, in part because 
the evidence failed to show that the veteran currently had 
such a disability; the veteran did not appeal this rating 
decision.

2.  Evidence received since the June 1998 rating decision 
includes an October 2003 medical record which reflects that a 
private podiatrist has concluded that the veteran has 
bilateral ankle synovitis. 

3.  Evidence received since the June 1998 rating decision was 
not previously submitted, bears directly and substantially 
upon the claim for service connection for a bilateral ankle 
disability, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been presented since the June 
1998 final rating decision, and the claim for service 
connection for a bilateral ankle disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(as in effect prior to August 29, 2001), 3.160, 20.200, 
20.302, 20.1103 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  The veteran's 
claim to reopen (filed in May 2001) was submitted before the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Consequently, the Board is deciding this appeal 
under the prior version of the regulation, which reads as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By a June 1998 rating decision, the RO denied service 
connection for a bilateral ankle disability, in part because 
the evidence failed to show that the veteran had a current 
ankle disability.  The veteran was notified of this rating 
decision in a June 1998 letter, but he did not submit a 
timely notice of disagreement within one year of 
notification, and the rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.

The veteran filed his claim to reopen in October 2000.  In a 
May 2001 rating decision, the RO denied the claim for service 
connection on the merits.  Regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
The Board is neither required nor permitted to analyze the 
merits of a previously disallowed claim if new and material 
evidence is not presented or secured.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

The evidence obtained in connection with the attempt to 
reopen includes an October 2003 medical record (associated 
with the claims file in January 2004) which reflects that a 
private podiatrist has concluded that the veteran has 
bilateral ankle synovitis.  Because this record (obviously 
not submitted previously) indicates that the veteran has a 
bilateral ankle disability, it bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a bilateral ankle 
disability.  Accordingly, the petition to reopen is granted 
and consideration may be given to the entire evidence of 
record without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for a bilateral ankle disability is 
necessary, and the Board will thoroughly discuss the 
application of the duties to notify and assist in this case 
in a subsequent decision (if the RO continues to deny the 
claim following remand).  Therefore, the Board grants this 
appeal to this extent, subject to further evidentiary 
development.  

ORDER

The claim for entitlement to service connection for a 
bilateral ankle disability has been reopened, and to this 
extent the appeal is granted. 
REMAND

Bilateral ankle disability

Now that this claim for service connection has been reopened, 
a VA examination is necessary for an opinion as to the 
diagnosis and etiology of any current bilateral ankle 
disability.

Bilateral knee and hip disabilities 

To date, the RO has not sent the veteran a letter which 
specifically notifies him about what information and evidence 
not of record is necessary to substantiate his claims for 
increased ratings for his bilateral knee and hip 
disabilities, what information and evidence VA will seek to 
provide, and what information and evidence he is expected to 
provide.  This should be done.  

The most recent VA treatment records were associated with the 
claims file in December 2003.  At his April 2004 Travel Board 
hearing, the veteran testified that VA had subsequently 
treated him for knee and hip symptoms.  The records of this 
treatment have not been associated with the claims file, and 
should be sought on remand.

The veteran most recently underwent a VA joints examination 
in October 2001, nearly three years ago.  By the time this 
case is returned to the Board following remand, the report of 
that examination will be, in the Board's judgment, too dated 
to be properly considered contemporaneous.  A new examination 
is therefore necessary.  Before the examination is scheduled, 
updated private and VA treatment records should be obtained. 

Low back disability

By a March 2003 rating decision, the RO (in pertinent part) 
denied service connection for lumbosacral strain with upward 
pelvic tilt and lumbar scoliosis, including as due to his 
bilateral knee disability.  The veteran indicated his 
disagreement with this denial in an April 2003 written 
statement.  The RO has yet to provide the veteran with a 
statement of the case on this issue, however, and this should 
be done.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board REMANDS this case for the following:

1.  Send the veteran a letter discussing 
the information and evidence necessary to 
substantiate his claims for a rating in 
excess of 30 percent for residuals of a 
total left knee replacement, 20 percent 
for osteochondritis dissecans with 
osteoarthritis changes of the right knee, 
10 percent for osteoarthritis of the 
right hip, and 10 percent for 
osteoarthritis of the left hip.  The 
letter should also discuss what 
information and evidence VA will seek to 
provide, and what information and 
evidence the veteran is expected to 
provide.  He also should be asked to 
submit any evidence in his possession 
that pertains to the claims for increased 
rating.  
                                                                                                                                                                                                                                                                                                                                                                                       
2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
knee and hip symptoms since December 
2003.  Provide him with release forms and 
ask that a copy be signed and returned 
for each health care provider identified, 
and whose treatment records are not 
already contained within the claims file.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of his claims will 
continue without these records unless he 
is able to submit them.  Allow him an 
appropriate period to respond.  

3.  Schedule a new VA joint examination.  
The claims folder should be reviewed 
prior to the examination.  Any tests 
deemed necessary (including x-rays) 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

a.  Does the veteran currently have 
a current bilateral ankle 
disability, to include arthritis?

b.  If the veteran currently has a 
current bilateral ankle disability, 
to include arthritis, is it at least 
as likely as not (i.e., probably of 
at least 50 percent) that this 
disability (i) first had its onset 
in service, (ii) was manifested to a 
compensable degree within one year 
of the veteran's discharge in 
September 1952, or (iii) is 
secondary to or aggravated by his 
service-connected knee disabilities?  
If aggravated, describe the degree 
of aggravation in as objective terms 
as possible.   

c.  What is the nature and severity 
of the veteran's service-connected 
knee and hip disabilities?

4.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

5.  Thereafter, readjudicate the claims 
for service connection for a bilateral 
ankle disability and for ratings in 
excess of 30 percent for residuals of a 
total left knee replacement, 20 percent 
for osteochondritis dissecans with 
osteoarthritis changes of the right knee, 
10 percent for osteoarthritis of the 
right hip, and 10 percent for 
osteoarthritis of the left hip.  If the 
claims remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claims, including a summary 
of the evidence and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response.

6.  Concerning the claim for service 
connection for lumbosacral strain with 
upward pelvic tilt and lumbar scoliosis, 
including as due to a bilateral knee 
disability, provide the veteran and his 
representative with a statement of the 
case and give them an opportunity to 
respond.  If, and only if, an adequate 
substantive appeal is timely submitted, 
this claim should be returned to the 
Board for further appellate consideration 
(after all applicable duties to notify 
and assist have been fulfilled). 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



